DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. The use of applicable section headings laid out are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informality:
[43], particularly lines 5-8, consists of generally confusing sentence format.  This is also reflected in the rejection under 35 USC 112(b) of claim 24 described below.  Appropriate correction is required.

Claim Objections
Claims 13-28 are objected to because they generally comprise sentence structures that, while not indefinite, are generally difficult to understand due to ambiguously sequenced phrases.  A perhaps non-exhaustive list of these and other informalities are as follows:
“Which” (claim 13, line 11) has an ambiguous antecedent.
“Toward the rear, in the direction of advance, relative to the ejection outlet, which is situated…” (claim 15, lines 2-3) may be worded more clearly.
As currently phrased, there should be a comma after “the linking interface” in claim 16, line 2.

Claim 27 has an open parenthesis in line 5.
In light of these and the following rejections under 35 USC 112(b), a careful and thorough revision of all of the claims is suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the seeder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-28 are rejected as dependent on a rejected base claim.
Claim 13 recites the limitation "the seed-firming assembly" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-28 are rejected as dependent on a rejected base claim.
Claim 13 recites the limitation "the corresponding end" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-28 are rejected as dependent on a rejected base claim.
Claim 14 recites the limitation "the bracing assembly" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is rejected as dependent on a rejected base claim.
Claim 15 recites the limitations "the second fixation site" in line 1 and “the first fixation site” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations "the ejection outlet" in line 3 and “the outlet” in line 5.  There is insufficient antecedent basis for these limitations in the claim.  It is noted that “the ejection outlet” and “the outlet” are further limited in a distinguishing manner elsewhere; however, as standalone limitations that are separated from such distinguishing phrases, they are indefinite.  
Claim 21 recites the limitation "the second means" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 is rejected as dependent on a rejected base claim.
Claim 23 recites the limitation "the axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the constitutive polymer material" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 consists of generally confusing sentence format.  For further examination, it will be interpreted as follows:
The placing unit according to claim 13, wherein the elongated assembly comprises a polymeric material and is provided with a metallic blade which forms an insert integrated in the fixation end of the elongated assembly, wherein the metallic blade comprises protuberances projecting laterally from the fixation end and constituting means for assembling with the linking interface, and wherein the protuberances include projecting wing portions which are not encased by the polymeric material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15, 23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffert (U.S. 2004/0255834) in view of Gentili (U.S. 2018/0249624).
Regarding claim 13, Schaffert discloses (Fig. 3) a placing unit for a seed drill, comprising: at least two furrow-opening disks (139) arranged in V configuration ([0112], lines 6-9) pointing in the direction of advance during use of the placing unit; a means for delivery (150) of particulate or granular products from at least one reservoir (124) constituting part of the seeder, a respective ejection outlet of which means for delivery situated between the two opener disks; a body (generally indicated by 108) carrying the disks and said means for delivery; an extension (Fig. 7-8, 118) for proper placement of the product or products deposited at the bottom of the furrow; and an interface (170) for linking with the body for the extension, which comprises an end (166) for fixation with the interface and an opposite deflecting end (182), wherein the linking interface comprises at least two fixation sites for the corresponding end of the assembly ([0121], lines 9-12; as shown, there are 16 teeth (172) and 19 corresponding tooth slots (174), providing 4 fixation sites), offset longitudinally relative to one another along the direction of advance.
Schaffert teaches ([0125], lines 27-29) that the invention may be used with attachments other than the extension (118), such as an elongated assembly (Fig. 1, Fig. 30-33) for firming of the product or products deposited at the bottom of the furrow; which comprises (Fig. 1F) an end for fixation (left side) and an opposite bracing end (right side).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use this elongated assembly to firm seeds, and also to utilize the linking interface and the structure of the fixation end of the extension (Fig. 7-8) in the implementation of the elongated assembly.  Doing so would allow a degree of adjustability that would be advantageous for use, for example, in differing soil conditions such as softer soils.
Schaffert does not teach a second means for delivery of product.  Gentili teaches (Fig. 1; abstract) a dual seed-metering device comprising at least two means (15) for delivery of particulate or granular products from at least one reservoir (11) constituting part of the seeder.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize such structure in order to selectively sow different varieties of seeds in a single operation.  It would have further been obvious to situate respective outlets of the means for delivery between the two opener disks in a manner mutually offset along the direction of advance so that the outlets would fit in the narrow space therein and so that all seeds would be centered in the furrow.
Regarding claim 14, in the combination above, Schaffert further discloses (Fig. 8) that the linking interface is provided with two fixation sites (172, 176, as described above), longitudinally offset relative to one another, wherein each site naturally defines an indexed position along the direction of advance of the bracing end of the bracing assembly relative to the respective ejection outlets of the two product delivery means.
Regarding claim 15, in the combination above, Schaffert further discloses (Fig. 35c-35j) that the second fixation site may be at least slightly offset longitudinally toward the rear, in the direction of advance, relative to the ejection outlet that is situated furthest to the rear in the direction of advance of the outlets of the two product delivery means, and the first fixation site may be at least slightly offset toward the rear relative to the outlet that is situated furthest toward the front along the direction of advance (it would be obvious, in the combination, to situate both outlets forward of the elongated assembly so that product from both outlets would have the benefit of the elongated assembly).
Regarding claim 23, in the combination above, Schaffert further discloses (Fig. 35i) that the linking interface may be fixed to a leg (metal plates) constituting part of the body and carrying the opener disks, wherein the interface is positioned below and to the rear of an axis of rotation of the opener disks.
Regarding claim 25, in the combination above, Schaffert further discloses (Fig. 7-8) that at least some of the fixation sites of the linking interface are also offset relative to one another along a vertical direction, which is perpendicular to the direction of advance.
Regarding claim 26, in the combination above, Schaffert further teaches (Fig. 7-8) the use of a deflector element (previously described as extension, 118).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the linking interface with at least one site for fixation of such a deflector element in addition to the elongated assembly so as to ensure proper placement of the seeds ([0120], lines 2-5) in addition to firming them into the furrow.
Regarding claim 28, in the combination above, Schaffert further discloses a tractor-drawn (104) or semi-mounted seed drill, comprising: at least one placing unit (108), which, in the combination above, is that according to claim 13, each placing unit being equipped with a seed-firming assembly capable of being positioned interchangeably in at least two positions offset longitudinally along the direction of advance of the seeder during use (as described above) and at least two means for delivery of the product or products to be deposited into the furrow (as described above), the respective ejection outlets of which means are offset along the direction of advance (as described above).  Gentili further teaches (abstract) that the means may be made operational or active selectively or simultaneously.  It would have been reasonable to one having ordinary skill in the art to arrange the combination in this way.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffert in view of Gentili as applied to claim 13 above, and further in view of Peter (U.S. 2017/0295718).
Regarding claim 16, Schaffert in view of Gentili teach the elements of claim 13 as described above, and Schaffert further teaches (Fig. 7-8) that the fixation end of the elongated assembly is assembled with the linking interface in the region of one of the fixation sites of this latter, but Schaffert does not teach a snap-in linking connection.
Peter teaches (Fig. 18-19) an elongated assembly (1620) wherein a fixation end (1740) of the elongated assembly is assembled with a linking interface (1610) in the region of a fixation site of this latter, by way of a snap-in linking connection (1780, 1790; [0067], lines 1-6).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a snap-in connection in the combination of Schaffert and Gentili as taught by Peter to provide a more convenient assembly of the placing unit with fewer additional parts for fastening.
Regarding claim 17, in the combination above, Schaffert further teaches (Fig. 8) that the fixation end of the elongated assembly is provided with assembling means (176) that are capable of and designed for cooperating with any one of the fixation sites of the linking interface.  Peter further teaches (Fig. 18-19) that the snap-in linking connection of detachable nature is achieved by elastic interlocking (by nature of the design).  It would have been reasonable to one having ordinary skill in the art to arrange the combination in such a way.
Regarding claim 18, in the combination above, Peter further teaches (Fig. 19) that the elastic interlocking includes elastic deformation of one part (a wall, such as either the left portion comprising 1820 or the right portion comprising 1790) at least of the linking interface (by nature of the design). It would have been reasonable to one having ordinary skill in the art to arrange the combination in such a way.
Regarding claim 19, in the combination above, Peter further teaches (Fig. 19) that the one part is at least one wall of the interface provided with the fixation site (as described above).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffert in view of Gentili as applied to claim 13 above, and further in view of Swales (U.S. 4,603,746).
Schaffert in view of Gentili teaches the elements of claim 13 as described above, but does not teach fixation sites comprising pairs of slots.  Swales discloses (Fig. 2-3) a disk scraper comprising a body (18), a wear ring (40) and an interface (30) for linking with the body for the wear ring, wherein the linking interface comprises a fixation site for the wear ring including a pair of aligned and coincident slots (37, for cooperation with snap tabs 44; Col. 2, lines 49-51), made in opposite walls of the linking interface.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use such structure in the linking interface of Schaffert in view of Gentili.  Doing so would provide a more convenient assembly of the placing unit with fewer additional parts for fastening.

Allowable Subject Matter
Claims 21-22, 24, and 27, as best understood, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petersen (U.S. 5,562,055) packer wheel (Fig. 1, 60, 62, 72).
House (U.S. 5,598,795) tube alignment bracket.
Petersen (U.S. 2011/0315246) lid linking interface (Fig. 8, 116, 118).
Andres (U.S. 2020/0404836) adjustable press member (Fig. 2-3, Fig. 6-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671